DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the grounds that the examiner has not established that a serious burden exists if restriction is not required.  This is not found persuasive because establishing that the inventions are classified in different classes and/or subclasses (as set forth in the 1st paragraph of the Restriction Requirement) establishes that a serious burden exists on the examiner if restriction is not required.  Further, it is noted that the search required for Group II (method of making) is not required for Group I (product) as limitations to the method of making the device are not given patentable weight in the product claims.  Therefore, there would be a serious burden on the examiner if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (US 2018/0212090).

Regarding claim 1, Do discloses a photovoltaic device in Figure 1B, comprising: 
one or more photovoltaic cells (200) having a top surface (top surface of 260 in Figure 1B) on which light is to be incident ([43]-[44]); 
a rear contact layer (reflective filter 270’) formed on a rear surface of the one or more photovoltaic cells (200) (Figure 1B and [55]-[57]), the rear contact layer including one or both of a composition or a thickness configured to produce a unique color code in a color code scheme that is visible in areas of the photovoltaic device outside of areas covered by the one or more photovoltaic cells (Figure 1B and [55]-[57], the areas with spaces 280 are areas outside of areas covered by the photovoltaic cells, [79]); and 
a back reflector formed on a rear surface of the rear contact layer (As discussed in [62], many reflective layers are stacked on the rear surface of the cells. The rearmost layer of the stack reads on a back reflector layer).  



The limitation in claim 1 of “corresponding to a particular product configuration of the photovoltaic device” is an intended use limitation. Statements reciting the intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The device of Do can produce any visible color including red, purple and blue as discussed in [57]-[58] and is therefore capable of performing the intended use of producing color codes that correspond to a particular product configuration of the photovoltaic device. 



Regarding claim 2, Do discloses all of the claim limitations as set forth above. Do additionally discloses that the composition of the rear contact layer includes a particular composition of compound semiconductor materials to produce the unique color code (See TiO2 layers in [58] and [63] which are compound semiconductor materials).  


Regarding claim 4, Do discloses all of the claim limitations as set forth above. Do additionally discloses that the rear contact layer (270’) is formed on the rear surface of the one or more photovoltaic cells (Figure 1b) to a particular thickness configured to produce the unique color code in the color code scheme (As discussed in [56]-[58] and [61]-[63], the thickness of the stack of the rear contact layer can produce different colors).  

Regarding the limitations recited in claim 4, which are directed to method of making said photovoltaic device (e.g. “the rear contact layer is formed through epitaxial growth on the rear surface”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114. The photovoltaic device as disclosed in Do is the same as the photovoltaic device claimed and therefore the claim is unpatentable even though the photovoltaic device of Do was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The limitation in claim 4 of “corresponding to the particular product configuration of the photovoltaic device” is an intended use limitation. Statements reciting the intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The device of Do can produce any visible color including red, purple and blue as discussed in [57]-[58] and is therefore capable of performing the intended use of producing color codes that correspond to the particular product configuration of the photovoltaic device. 


Regarding claim 5, Do discloses all of the claim limitations as set forth above. Do additionally discloses that a top surface of the rear contact layer is exposed (top surface of 270’ is exposed by space 280, [79]) and forms the areas outside of the areas covered by the one or more photovoltaic cells to make the unique color code produced by the rear contact layer that is visible (The colored reflected light is visible through the space 280 which forms the areas outside of the areas covered by the cells).  


Regarding the limitations recited in claim 5, which are directed to method of making said photovoltaic device (e.g. “wherein a top surface of the rear contact layer is exposed via an isolation etching operation”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114. The top surface of the rear contact layer of Do is exposed via a scribing process ([78]-[79]) which results in the same structure as an isolation etching operation. Therefore, since the photovoltaic device as disclosed in Do is the same as the photovoltaic device claimed, the claim is unpatentable even though the photovoltaic device of Do was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).



Regarding claim 6, Do discloses all of the claim limitations as set forth above. Do additionally discloses that a first thickness used for the rear contact layer corresponds to a first color code of the color code scheme and a second and different thickness used for the rear contact layer corresponds to a second and different color code of the color code scheme (As discussed in [56]-[58] and [61]-[63], different stacks of different thicknesses of the rear contact layer produce different colors).  


Regarding claim 7, Do discloses all of the claim limitations as set forth above. Do additionally discloses that a first composition used for the rear contact layer corresponds to a first color code of the color code scheme and a second and different composition used for the rear contact layer corresponds to a second and different color code of the color code scheme (As discussed in [56]-[58] and [62]-[63], different stacks of different compositions of the rear contact layer produce different colors).  


Regarding claim 9, Do discloses all of the claim limitations as set forth above. Do additionally discloses that the color code scheme includes multiple color codes and wherein the multiple color codes in the color code scheme include one or more of red, purple, pink, or blue ([57]-[57], the device can produce any visible color including red, purple and blue).  
The limitation in claim 9 that “the color code scheme includes multiple color codes to correspond to multiple product configurations of the photovoltaic device” is an intended use of the photovoltaic device. Statements reciting the intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The device of Do can produce any visible color including red, purple and blue as discussed in [57]-[58] and is therefore capable of performing the intended use of producing color codes that correspond to multiple product configurations of the photovoltaic device. 



Regarding claim 10, Do discloses all of the claim limitations as set forth above. Do additionally discloses the type of junction in the one or more photovoltaic cells is one of a single junction, a dual junction, or a triple junction (Figures 1B and 6, single junction).
The limitation in claim 10 that “the unique color code identifies a type of junction used in the one or more photovoltaic cells, an arrangement of the one or more photovoltaic cells, or both” is an intended use of the photovoltaic device. Statements reciting the intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The device of Do can produce any visible color including red, purple and blue as discussed in [57]-[58] and is therefore capable of performing the intended use of producing color codes that identify a type of junction used in the one or more photovoltaic cells, an arrangement of the one or more photovoltaic cells, or both as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2018/0212090), as applied to claim 1 above, in view of Griffiths et al. (US 2010/0096011).
Regarding claim 3, Do discloses all of the claim limitations as set forth above. Do does not disclose that the compound semiconductor materials include group III-V semiconductor materials.  

Griffiths discloses a photovoltaic device in Figure 4A comprising a color filter stack (410) which reflects a desired color of visible light ([70]), wherein the color filter stack (410) is made of compound semiconductor materials (201 a,b) including group III-V semiconductor materials ([70]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use group III-V semiconductor materials for the compound semiconductor materials in the rear contact layer of Do, as taught by Griffiths, because it would amount to the simple substitution of one known color filter material for another to obtain predictable results.

Regarding claim 8, Do discloses all of the claim limitations as set forth above. Do does not disclose that an anti-reflective coating (ARC) layer is deposited on the top surface of the one or more photovoltaic cells and on a top surface of the rear contact layer that forms the areas outside of the areas covered by the one or more photovoltaic cells.  
Griffiths discloses a photovoltaic device in Figure 3A comprising an anti-reflective coating (ARC) layer (304, [61]) deposited on the top surface of the photovoltaic cell and on a top surface of a rear contact layer (Figure 3A, it is noted that the limitation “on” does not require direct contact).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an anti-reflective coating (ARC) layer is deposited on the top surface of the one or more photovoltaic cells and on a top surface of the rear contact layer that forms the areas outside of the areas covered by the one or more photovoltaic cells to the device of Do, as taught by Griffiths, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding the limitations recited in claim 8, which are directed to method of making said photovoltaic device (e.g. “a top surface of the rear contact layer exposed by an isolation etching operation”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114. The top surface of the rear contact layer of Do is exposed via a scribing process ([78]-[79]) which results in the same structure as an isolation etching operation. Therefore, since the photovoltaic device as disclosed in Do is the same as the photovoltaic device claimed, the claim is unpatentable even though the photovoltaic device of Do was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726